DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 16 June 2022 to the Non-Final Office Action dated 17 February 2022 is acknowledged.  
Amended claims, dated 16 June 2022 have been entered into the record.

Status of the Claims
Claims 1-12 and 59-64 are allowed. 
Claims 13-58 were previously cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Several non-prior art issues were identified in the previous office action.  The objections and rejections set forth therein related to informal matters, all of which have been clearly overcome in view of the present amendment, for the reasons stated in the response.
The claimed invention is directed to novel compounds according to the Markush genus of formula (I) according to claim 1, compositions and methods of use thereof.  See pages 7-9 of the previous office action where the closest prior art and reasons for the allowability of the claimed subject matter are set forth.
The application is now in condition for allowance since the claims have been indicated as allowable over the prior art and all of the outstanding non-prior art issues have been fully resolved.

Conclusion
	Claims 1-12 and 59-64 (renumbered claims 1-18) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625